Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 second limitation recite a part of the effluent is diverted…, part withdrawn at a settler outlet, part of between…, part withdrawn downstream of a high pressure pump. It is unclear if all the “parts” recited are directed towards the same part (part of the effluent that was diverted) or if they are different parts. For the purposes of examination, the specification and figures appear to show the various mentions of parts are supposed to be the same part of the effluent (see Fig. 3). As such, the claims should be amended to clearly recite that the parts are the same part of the effluent (for example “a part of the effluent is diverted…, the diverted part of the effluent is withdrawn at a settler outlet, the diverted part of the effluent is between…, the diverted part of the effluent is also withdrawn downstream of a high pressure pump. If 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 3-25%, and the claim also recites 5-10% which is the narrower statement of the range/limitation.  In the present instance, claim 1 recites the broad recitation 2-15 bar, and the claim also recites 3-10 bar and 8-10 bar which is the narrower statement of the range/limitation. In the present instance, claim recites the broad recitation 2-15 bar, and the claim also recites 3-10 bar and 8-10 bar which is the narrower statement of the range/limitation. In the present instance, claim 1 recites the broad recitation 4-6.8 pH, and the claim also recites 4.5-6 pH which is the narrower statement of the range/limitation. In the present instance, claim 5 recites the broad recitation frequency between 1-20 times per day, and the claim also 1-4 times per day which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation "the settler outlet."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the return."  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 4, the phrase "preferentially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Interpretation
Claim 1 recites a high-pressure pump. A high pressure pump for the purposes of examination will be interpreted as any pump capable of providing the pressures claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philippe (FR 2809718 in IDS with translation) in view of Wang (US 5,240,600).
Regarding claim 1, Philippe teaches a method for treatment of industrial effluents that contain calcium, the method comprising moving the effluent to a settler/tank (1), a 
It is noted that while Philippe teaches a tank, it does not explicitly state the tank is a settler. However, a settler in the art is a tank that allows for separation of the solids and producing a solids reduced liquid effluent. Philippe teaches a tank where solids present are recovered (pg. 3). As such, the tank in Philippe would also be considered a settler. However, as it is not explicitly stated, Wang teaches that a portion of the effluent from a settler is diverted, passed through a carbon dioxide injection point, and the treated effluent is returned to the settler (Fig. 1; C9/L11-52 and C20/L47-C21/L20). As such, it would have been obvious for the tank in Philippe to be a settler in order to remove the solids form the effluent and such as design is consistent with known wastewater treatment processes. 
As stated above, the various “parts” in the second limitation is being interpreted as the same “part of the effluent” that is diverted. As such, Philippe teaches the part of the effluent is withdrawn at a settler outlet (where line 5 draws from the settler), the part of the effluent is only part of the effluent exiting the settler (effluent exiting the settler from lines 5 and 3), and the part of the effluent withdrawn flows downstream past the pump. 
Philippe fails to teach the ratio of the part of the effluent withdrawn and diverted to the carbon dioxide injection as being between 3-25% of the total flow exiting the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Philippe teaches a pump, but fails to teach the pump being a high-pressure pump that is capable of pressurizing the part of the effluent to a pressure between 2-15 bar. Wang teaches Wang teaches that a portion of the effluent from a settler is diverted passed through a pump capable of pressurizing the effluent to around 7 atm/bar, and then passed through a carbon dioxide injection point, and the treated effluent is returned to the settler (Fig. 1; C9/L11-52 and C20/L47-C21/L20). As such, one skilled in the art would have found it obvious to ensure the pump in Philippe is a high pressure pump capable of pressurizing the fluid to around 7 bar/atm. 
It is noted that it is not wholly clear that the limitation “part withdrawn downstream of a high pressure pump” means the diversion of the effluent takes place after the pump, or if it merely means that the part of the effluent withdrawn is downstream of the pump. Philippe teaches a pump for moving fluid streams and Wang teaches that the 
Philippe does not teach the exact pH of the diverted stream, only that the stream is continuously treated with carbon dioxide until a desired pH is reached in the tank. Therefore, it would have been obvious to optimize the pH of the diverted stream by modifying the concentration of the carbon dioxide added to the diverted stream (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philippe (FR 2809718 in IDS with translation) in view of Wang (US 5,240,600) as applied to claim 1 above, and further in view of Monkman et al. (US 2020/0282595).
Regarding claim 2, Philippe fails to teach a second injection point for the carbon dioxide. Monkman teaches that for injecting carbon dioxide into a pipe line, a single injection point or multiple injection points can be used ([0133]). As such, one skilled in the art would have found it obvious to provide multiple carbon dioxide injection points as it is a known equivalent injection means for carbon dioxide and would also allow for more control amounts being injected through multiple injectors rather than one large injection. 
Regarding claims 3-5, Philippe teaches that the carbon dioxide injector is controlled via a solenoid valve (8) based on the fluid properties and it would have been obvious to provide said solenoid valve for each injector in modified Philippe.  As the solenoid valves are controlled, one skilled in the art would have found it obvious to control the flow through each valve based upon the fluid being treated. Additionally, making a portion of a process continuous or intermittent would have been an obvious matter to one skilled in the art (In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). Therefore, one skilled in the art would have found it obvious to control the solenoid valves for each injection point as claimed as it is merely controlling the valves to operate the carbon dioxide in an optimal manner according to the results desired and fluid treated. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philippe (FR 2809718 in IDS with translation) in view of Wang (US 5,240,600) and Monkman et al. (US 2020/0282595) as applied to claim 2 above, and further in view of Abusultan et al. (US 2018/0265387).
Regarding claim 6, Philippe fails to teach a parallel arrangement for the diversion line. Abusultan teaches that it is known in the art to provide a parallel arrangement thereby allowing for the possibility of maintenance on one of the lines without interrupting production ([027]). As such, it would have been obvious to provide a parallel diversion line in order to allow for maintenance without interrupting production. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777